                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION


UNITED STATES OF AMERICA                           CASE NO. 18-cr-00087-01

VERSUS                                             CHIEF JUDGE HICKS

BRYAN THOMAS ROBINSON (01)                         MAGISTRATE JUDGE HORNSBY


                              MEMORANDUM O R D E R

       For the reasons assigned in the Report and Recommendation of the Magistrate Judge

previously filed herein, and having thoroughly reviewed the record, including the written

objections having been filed, and concurring with the findings of the Magistrate Judge

under the applicable law;

       IT IS ORDERED that Defendant’s Motion to Suppress (Doc. 22) is denied.

       Defendant has attached “enhanced audio” of the police stop to its Objections to the

Report and Recommendation (Record Document 30). The Court will not consider this

“enhanced audio.” If Defendant thought that the audio should be presented in an

enhanced form, he could have done so at the hearing on the Motion to Suppress held by

the Magistrate Judge. By presenting the audio for the first time in its objections to the

Report and Recommendation, Defendant deprives the Government of the opportunity to

cross-examine witnesses as to its authenticity and reliability. Additionally, even if the

Court were to consider the “enhanced audio,” it would not change the outcome.

       Magistrate Judge Hornsby found that the Defendant was properly Mirandized. See

Record Document 29. His findings were based on testimony from the arresting police
officers, whom he found to be credible. See Record Document 29 at 2 & 3. Additionally,

he based his findings on portions of the audio of the police stop which corroborated the

officers’ testimony. See id. at 4. The Court hears nothing in the “enhanced audio” that

would cause it to overturn the Magistrate Judge’s findings.

        THUS DONE AND SIGNED at Shreveport, Louisiana, this 12th day of October,

2018.
